Opinion by
Oliver, P. J.
At the trial there was received in evidence a photograph (exhibit 1) showing a set of five animals of various sizes. The import manager of the plaintiff corporation testified that these animals were used for display purposes and not as toys; that exhibit 1 was representative of the importation; and that the figures were made entirely of wood and painted. The court stated that in customs litigation the importer, in protesting the classification of the collector, assumes the burden of establishing not only that the classification was erroneous but also that his own contention is correct. (United States v. Gardel Industries, 33 C. C. P. A. 118, C. A. D. 325.) The plaintiff herein having failed to sustain its burden of proof, the protest was overruled.